     Case 2:18-cv-01107-MSG Document 92-1 Filed 08/23/19 Page 1 of 11



IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   RENA ABRAN, INDIVIDUALLY, AND AS         CIVIL DIVISION
   MOTHER AND AS ADMINISTRATOR OF
   THE ESTATE OF GENE WILSON,               No. 18-CV-1107
   DECEASED,
                                            Code:
               Plaintiff,
         vs.                                Issue No:

   CITY OF PHILADELPHIA                     BRIEF IN SUPPORT OF MOTION TO DISMISS


                                            Filed on Behalf of MHM Services, Inc., a/d/a
                                            Centurion and Dr. Olumide Oluwabusi, M.D.,
                                            Defendants


                                            Counsel of Record for this Party:

                                            Cassidy L. Neal, Esquire
                                            PA I.D. 311979

                                            MATIS BAUM O'CONNOR
                                            Firm #983
                                            912 Fort Duquesne Blvd
                                            Pittsburgh, PA 15222
                                            (412) 338-4750

                                            JURY TRIAL DEMANDED

                                            Electronically Filed
       Case 2:18-cv-01107-MSG Document 92-1 Filed 08/23/19 Page 2 of 11



IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     RENA ABRAN, INDIVIDUALLY, AND AS                CIVIL DIVISION
     MOTHER AND AS ADMINISTRATOR OF
     THE ESTATE OF GENE WILSON,                      No. 18-CV-1107
     DECEASED,
                                                     Code:
                  Plaintiff,
           vs.

     CITY OF PHILADELPHIA


                      BRIEF IN SUPPORT OF MOTION TO DISMISS

I.    Procedural History

      Plaintiff, Rena Abran, as the mother and Administrator of the Estate of Gene Wilson,

deceased, initiated this action by filing a Complaint on March 15, 2018 (Doc. 1). Less than

a month later, the Complaint was amended (Doc. 3). On May 30, 2018, this Honorable

Court entered a Scheduling Order directing Plaintiff to join or add additional parties on or

before June 12, 2018 (Doc. 9). The Scheduling Order was amended on two occasions, and

Plaintiff was given an extension of time to join additional parties until June 26, 2018 (Doc.

11) and then again until July 31, 2018 (Doc. 16).

      A Second Amended Complaint was filed on July 31, 2018 identifying three new

defendants, none of whom are mental health providers (Doc. 18). Plaintiff attempted to file

yet another Amended Complaint on September 27, 2018 (Doc. 22) but the pleading was

stricken due to Plaintiff's failure to comply with Federal Rule of Civil Procedure 15(a). On

October 25, 2018, Plaintiff filed a First Motion to Amend her Complaint (Doc. 26) which was

granted on November 14, 2018 (Doc. 30). Her Third Amended Complaint was filed on the

same day (Doc. 31).

      A Fourth Amended Scheduling Order was entered on February 21, 2019 (Doc. 57)

indicating that all fact discovery shall be completed by June 11, 2019. Shortly before the

discovery deadline concluded, Plaintiff filed a Second Motion to Amend her Complaint (Doc.

65) which was ultimately granted on June 18, 2019 (Doc. 70). A Fourth Amended
       Case 2:18-cv-01107-MSG Document 92-1 Filed 08/23/19 Page 3 of 11



Complaint, naming as parties for the first time MHM Services, Inc., a/d/a Centurion1

(herinafter “MHM”) and Olumide Oluwabusi, M.D. (jointly "Moving Defendants"), was filed

on June 20, 2019 (Doc. 71).

      Since the time of her first pleading, Plaintiff identified “John/Jane Doe” Defendants

who were individuals allegedly “employed by the City of Philadelphia Prison

System/Department of Prisons” (Doc. 1, ¶ 14). Plaintiff never identified as unknown

defendants a corporate entity responsible for proving mental health services to the prison

population or a mental health provider. As early as Plaintiff’s original Complaint, she has

had an understanding of Dr. Oluwabusi’s conduct on March 25, 2016 (Doc. 1, ¶ 34). In

fact, all five of Plaintiff’s complaints identify Dr. Oluwabusi by name (but not as a party) and

allege that he conducted a psychiatric evaluation on Gene Wilson, deceased (hereinafter

“Decedent”) (Doc. 1, ¶¶ 34 and 35; Doc. 3, ¶¶ 34 and 35; Doc. 18, ¶¶ 37 and 38; Doc. 31

¶¶41 and 42; Doc. 71 ¶¶ 45 and 46). These factual averments have not varied from

pleading to pleading. Although she had knowledge of this information at the time this

lawsuit was initiated, Plaintiff did not name Dr. Oluwabusi as a defendant or set forth claims

critical of the mental health care provided to Decedent until June 20, 2019, after discovery

had closed and after the statute of limitations had expired.

      After the Fourth Amended Complaint was filed, Waivers of Service of Summons were

executed and returned on behalf of Moving Defendants on June 28, 2019. Those waivers

set a deadline for Moving Defendants to file an Answer or Motion to Dismiss Plaintiff's Fourth

Amended Complaint on or before August 26, 2019 (Docs. 73 and 74). This Motion to

Dismiss and Brief in Support is now timely filed on behalf of Moving Defendants.

II.   Questions Presented

      A.      WHETHER PLAINTIFF'S CLAIMS AGAINST MOVING DEFENDANTS SHOULD BE
              DISMISSED BASED ON PLAINTIFF'S FAILURE TO NAME THEM AS
              DEFENDANTS BEFORE THE EXPIRATION OF THE STATUTE OF LIMITATIONS
              AND AFTER THE COURT IMPOSED DEADLINE?

1
 MHM Correctional Services, Inc. was improperly identified as “MHM Service, Inc. a/d/a
Centurion.”
       Case 2:18-cv-01107-MSG Document 92-1 Filed 08/23/19 Page 4 of 11



            Suggested Answer:       YES.

       B.      WHETHER PLAINTIFF'S NEGLIGENCE/PROFESSIONAL LIABILITY CLAIMS
               AGAINST MOVING DEFENDNATS SHOULD BE DISMSISED BASED ON
               PLAINITFF’S FAILURE TO TIMELY FILE A CERTIFICATE OF MERIT?

               Suggested Answer: YES.

       C.      WHETHER PLAINTIFF’S CONSPIRACY CLAIMS SHOULD BE DISMISSED BASED
               ON HER FAILURE TO STATE A CLAIM?

            Suggested Answer:       YES.

III. Standard of Review

      Under Federal Rule of Civil Procedure 12(b)(6), a plaintiff's complaint may be

dismissed for failing to state a claim upon which relief may be granted. In evaluating a

motion to dismiss under this rule, the Court must accept all factual allegations as true and

construe the complaint in the light most favorable to the plaintiff. Phillips v. County of

Allegheny, 515 F.3d 224, 231 (3d Cir. 2008).

      A plaintiff is required to meet a plausibility standard in order to survive a 12(b)(6)

motion. The complaint must reflect enough factual matter to "state a claim to relief that is

plausible on its face." Barber v. Pennsylvania State Police, 2007 W.L. 2071896, *2 (W.D.

Pa., July 19, 2007), citing, Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). Accordingly,

the Court must disregard the legal conclusions made by Plaintiff and determine if the facts

are sufficient to show a plausible claim for relief.

IV.   Argument

       A. Plaintiff’s Claims Against Moving Defendants Must be Dismissed as they
          Were Filed After the Expiration of the Statute of Limitations and after the
          Court Imposed Deadline

       A statute of limitations defense may be brought as a 12(b)(6) motion when "the time

alleged in the statement of a claim shows that the cause of action has not been brought

within the statute of limitations." Anders v. Bucks County, 2014 WL 1924114 (E.D. Pa. May

12, 2014), citing Robinson v. Johnson, 313 F.3d 128, 135 (3d Cir. 2002). Plaintiff's § 1983

claims are governed by the two-year statute of limitations applicable in Pennsylvania
       Case 2:18-cv-01107-MSG Document 92-1 Filed 08/23/19 Page 5 of 11



personal injury cases. Sameric Corp. of Delaware, Inc. v. City of Philadelphia, 142 F.3d

582, 599 (3d Cir. 1998), citing Wilson v. Garcia, 471 U.S. 261 (1995); 287 Corporate Ctr.

Assocs. v. Township of Bridgewater, 101 F.3d 320 (3d Cir. 1996). See, also, 42 Pa. C.S.A.

5524(7). The statute of limitations in this matter expired on March 26, 2018, two years

after Decedent’s death. Plaintiff’s Fourth Amended Complaint was not filed until June 20,

2019, more than a year after the statute expired and almost eleven months after the Court

imposed deadline for filing amended pleadings.

       A District Court's Pretrial Scheduling Order "may be modified only for good cause and

with the judge's consent." Fed.R.Civ.P. 16(b)(4). Under this rule, "good cause" looks to the

diligence of the party seeking the extension or modification to the order, placing the burden

on the moving party. Graham v. Progressive Direct Ins. Co., 271 F.R.D. 112, 119 (W.D. Pa.

2010). Here, Plaintiff has engaged in undue delay and placed an unwarranted burden on

Moving Defendants. Her delay must preclude her from pursuing new claims at this late

stage. Cureton v. NCAA, 252 F.3d 267, 273 (3d Cir.2001). Courts in this Circuit have

precluded late amendments under Rule 16 where the plaintiffs had the necessary facts to

bring about the proper claims against the correct defendants but failed to do so in a timely

manner. Graham, 271 F.R.D. 112, 119-120 (citing to Price v. Trans Union, LLC, 737

F.Supp.2d 276, 280, (E.D.Pa. Aug. 17, 2010)) ("[w]here ... the party knows or is in

possession of the information that forms the basis of the later motion to amend at the

outset of the litigation, the party is presumptively not diligent"). As will be set forth in more

detail below, Plaintiff had access to the facts necessary to amend her Complaint well before

the Court imposed deadline expired.

       An amendment after the expiration of the statute of limitations is permitted only

when the new claims “relate back” to the original pleading. F. R. Civ. P. 15(c). Pursuant to

Rule 15(c)(1)(C), when the amendment “changes the party….against whom a claim is

asserted,” the new pleading will “relate back” to the original pleading only if certain
       Case 2:18-cv-01107-MSG Document 92-1 Filed 08/23/19 Page 6 of 11



conditions are met. Rule 15(c)(1)(C). Plaintiff has not met the conditions set by Rule 15

and her claims against Moving Defendants must be dismissed.

       1. Permitting Plaintiff to Proceed with Claims Against Moving Defendants at this Late
          Stage Subjects Moving Defendants to Prejudice

       The first condition to be considered by the Court is whether the amendment names a

party who would be prejudiced in defending the case on the merits by a late joinder. F. R.

Civ. P. 15(c)(1)(C)(i). Moving Defendants are undoubtedly prejudiced by this late joinder.

       Discovery in this matter closed on June 11, 2019. Even if an extension of time to

complete additional discovery is granted, significant discovery has already been undertaken.

Depositions have been recorded, 2 records have been exchanged, and dispositive motions

have been filed. The late joinder of Moving Defendants has excluded these parties from

discovery proceedings and motions practice. Moving Defendants have been precluded from

questioning certain witnesses and lodging objections to testimony and motions. 3 If Plaintiff

were permitted to proceed with her claims against Moving Defendants, these parties will be

highly prejudiced and prevented from properly and effectively litigating this case.

       2. Plaintiff’s Claims Do Not Relate Back

       In addition to the requirement that the newly added Defendants will not be

prejudiced by the joinder, Rule 15(c)(3) has two basic parts, both of which must be met

before relation back is permitted. Singletary v. Pennsylvania Dept. of Corr., 266 F.3d 186,

189 (3d Cir. 2001). First, the additional defendant must have received sufficient notice of

the claim. Id. Second, 15(c)(3)(B) requires that the party sought to be added knew or

should have known that, but for a mistake, the plaintiff would have named him in the

original complaint. Id. In the instant matter, neither of these elements has been met.



2
      At least six depositions have been recorded to date. Counsel for Moving Defendants
was not present for these depositions as Moving Defendants were joined after the
depositions were recorded.
3
      Further, the undersigned counsel has not yet obtained all discovery materials
exchanged to date. Although Plaintiff’s counsel has emailed certain documents, it is clear
that large portions of records and written discovery have not yet been produced.
       Case 2:18-cv-01107-MSG Document 92-1 Filed 08/23/19 Page 7 of 11



       Moving Defendants were not given timely notice of Plaintiff’s claims. Plaintiff

concedes that actual notice was not provided to Moving Defendants (Doc. 65-1, p. 3), but

attempts to argue that imputed notice was timely achieved (Doc. 65-1, pp. 3-5). In order

to show that sufficient imputed notice of a claim was provided, a Plaintiff must show that a

newly named defendant was closely related to an original defendant by either sharing an

attorney or through an “identity of interest.” Singletary, 266 F.3d at 196-97. “Identity of

interest generally means that the parties are so closely related in their business operations

or other activities that the institution of an action against one serves to provide notice of the

litigation to the other.” Id., at 197, quoting, 6A Charles A. Wright et al., Federal Practice

and Procedure § 1499 at 146 (2d ed. 1990).

       Here, Plaintiff suggests that because Dr. Oluwabusi was “named” in the original

complaint, because he shares counsel with MHM and because he was an employee of MHM,

the notice requirements of Rule 15 was met (Doc. 65-1, p. 5). This argument is both

misleading and disingenuous. Dr. Oluwabusi was not a named defendant in Plaintiff’s

original pleadings and no action was instituted against him. His name was simply listed

among the factual averments. No claims were set forth against him and he was not made

aware of this litigation.4 Moving Defendants do not share counsel with any of the original

Defendants and there is no “identity of interest” between Moving Defendants and the

original parties to this action. Moving Defendants did not receive sufficient notice of the

claim. Accordingly, the Fourth Amended Complaint does not relate back.

       Further, Moving Defendants had no reason to believe they would have been named

as Defendants in Plaintiff’s original Complaint, “but for a mistake.” Although Plaintiff's

original Complaint identified John and Jane Doe Defendants, there is no description of a



4
      Plaintiff also incorrectly argues that adding Moving Defendants would be appropriate
since “the allegations that would be lodged against them are, essentially, the same as those
previously lodged against their aforementioned employee.” (Doc. 65-1, p. 5). There were no
allegations “lodged” against Dr. Oluwabusi, MHM or any MHM employee in Plaintiff’s first
four pleadings.
       Case 2:18-cv-01107-MSG Document 92-1 Filed 08/23/19 Page 8 of 11



corporate entity contracted to provide mental health services to inmates in the Philadelphia

Prison. There were no claims against mental health providers in Plaintiff’s original pleadings

and there was no allegation critical of Decedent’s mental health care. Accordingly, there

was no basis for MHM to expect that they would have been or should have been parties to

this action.

      With respect to Dr. Oluwabusi, Plaintiff has quite clearly been aware of his identity

since she initiated this action, well before the statute of limitations expired, and chose not

to sue him. While a mistake concerning the identity of the proper party can be a result of a

lack of knowledge, if "plaintiff knew of the existence, identities and roles of [the] parties,"

plaintiff cannot argue a mistake. Ferencz v. Medlock, 905 F.Supp.2d 656, 670 (W.D. Pa.

Oct. 17, 2012). Since the outset of this case, Plaintiff described Dr. Oluwabusi and his

involvement with Decedent in her pleadings, but she never included a claim against him.

“[A]n amended complaint will not relate back if the plaintiff had been aware of the identity

of the newly named parties when she filed her original complaint and simply chose not to

sue them at that time[,]” Garvin v. City of Phila., 354 F.3d 215, 221–22 (3d Cir. 2003).

That is exactly what occurred here. Accordingly, Plaintiff has not met her burden in showing

that her Fourth Amended Complaint relates back to the original Complaint.

      Plaintiff is not “simply amplifying and/or correcting Dr. Olumide Oluwabusi’s

employment status” with this amendment as she suggests (Doc. 65-1, p. 6). Rather, she is

improperly attempting to add two new parties to this action without timely notice, in

violation of the statute of limitations and subjecting Moving Defendants to prejudice.

Plaintiff’s claims against Moving Defendants are improper and must be dismissed.

      B.       Plaintiff’s Negligence/Professional Liability Claims Must be Dismissed

      According to Pennsylvania Rule of Civil Procedure 1042.3, a plaintiff asserting a

medical negligence claim is required to produce a Certificate of Merit stating that a qualified

expert has supplied a written statement that there exists a reasonable probability that the

care, skill, or knowledge exercised or exhibited by the defendant fell outside acceptable
         Case 2:18-cv-01107-MSG Document 92-1 Filed 08/23/19 Page 9 of 11



professional standards, and that such conduct was a cause in bringing about the plaintiff's

harm. "This Rule must be applied, as well, in Federal Court ... where a Complaint is

predicated upon facts constituting medical treatment, that is, when it involves diagnosis,

care, and treatment by licensed professionals, the action must be characterized as a

professional negligence action." Jackson v. Beard, 2009 WL 3747874 (W.D. Pa. Nov. 5,

2009), citing Chamberlain v. Giampapa, 210 F.2d 154, 158-61 (3d Cir. 2000) and Ditch v.

Waynesboro Hospital, 917 A.2d 317, 321-22 (Pa. Super. 2007) (internal quotations

omitted).

      Count III of Plaintiff’s Fourth Amended Complaint sets forth claims of “negligence”

alleging that Defendants engaged in negligent conduct resulting in Decedent’s death and

injuries (Doc. 71, ¶¶ 111-117). Such claims, which are clearly asserted against mental

health professionals, amount to allegations of professional liability and require expert

support. A Certificate of Merit is required where the defendant is a licensed professional

identified by the applicable Rule, or where the defendant is a corporation engaged in

providing the type of services set forth in Pa. R.C.P. 1042.3. Moving Defendants fall within

these categories. Where a defendant is in the business of providing the services identified

in the Rule, and the plaintiff alleges it failed to meet appropriate standards, a certificate of

merit is required. Baumgardner v. Ebert, 535 Fed. Appx. 72 (3d Cir. 2013).

      On August 8, 2019, Moving Defendants directed a Notice of Intention to Enter

Judgment on Professional Liability Claims to Plaintiff (Doc. 85). No Certificate of Merit has

been filed. The certificate of merit requirement is “substantive state law that must be

applied by a federal court sitting in diversity.” Schmigel v. Uchal, 800 F.3d 113, 115 (3d Cir.

2015).

      The Third Circuit Court of Appeals has suggested that summary judgment, rather than

a motion to dismiss, is the appropriate mechanism for seeking dismissal where a plaintiff

has failed to comply with the Certificate of Merit requirements. Schmigel v. Uchal, 800 F.3d

113, 122 n.13 (3d Cir. 2015). Where a defendant has complied with all of the conditions
      Case 2:18-cv-01107-MSG Document 92-1 Filed 08/23/19 Page 10 of 11



precedent to obtaining a dismissal for failure to file certificates of merit, entry of judgment

in that defendant’s favor is appropriate. Munsif v. Hospital, 2016 WL 5192377 (E.D. Pa.)

(construing doctor’s motion to dismiss as a summary judgment motion and granting

summary judgment where doctor complied with notice requirements of Certificate of Merit

rules). Wherefore, it is respectfully requested that this Honorable Court construe this

motion as one seeking summary judgment and that summary judgment be entered in favor

of Moving Defendants and against Plaintiff with respect to her negligence claims.

      C.     Plaintiff’s Civil Conspiracy Claims Must be Dismissed

      Plaintiff’s Fourth Amended Complaint includes an allegation that the Defendants

engaged in a "civil conspiracy" to “deprive [Decedent] of his civil rights and attempted to

cover up his suicide death in a secret meeting” (Doc. 71, Count VI). The allegations

contained in this count are conclusory and completely unsupported by appropriate factual

averments. These legal conclusions do not set forth an appropriate cause of action.

Twombly, 550 U.S. at 555.

      In pleading a conspiracy claim, a plaintiff cannot rely upon subjective suspicion or

speculation. Young v. Kann, 926 F.2d 1396, 1405 n. 16 (3d Cir. 1991). Plaintiff is required

to plead allegations "supported by facts bearing out the existence of the conspiracy and

indicating its broad objectives and the role each defendant allegedly played in carrying out

those objectives. Bare conclusory allegations of conspiracy or concerted action will not

suffice to allege a conspiracy." Flanagan v. Shively, 783 F. Supp. 922, 928 (M.D. Pa. 1992)

(internal quotations omitted). Plaintiff's Fourth Amended Complaint only states that a

conspiracy was occurring. This allegation is not appropriately supported by facts and,

therefore, must be dismissed.

IV.   Conclusion

      For the reasons set forth above, Moving Defendants respectfully request that their

Motion to Dismiss Plaintiff's claims be granted and that Plaintiff’s claims be dismissed with

prejudice.
Case 2:18-cv-01107-MSG Document 92-1 Filed 08/23/19 Page 11 of 11




                             MATIS BAUM O'CONNOR
                             Electronically Filed


                             By:   /s/ Cassidy L. Neal
                                   Cassidy L. Neal, Esquire
                                   PA I.D.311979
                                   Attorneys for Olumide Oluwabusi, M.D. and
                                   MHM Correctional Services, Inc., incorrectly
                                   identified as “MHM Service, Inc., a/d/a
                                   Centurion,” Defendants

                             Matis Baum O'Connor
                             912 Fort Duquesne Blvd
                             Pittsburgh, PA 15222
                             (412) 338-4750
